Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 9 and 19 are cancelled.
Claims 1 and 11 are amended
Claims 1-8, 10-18, and 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generation of a master patient information and analyzing the information to determine the monetary value of the information.  This judicial exception is not integrated into a practical application because the claims are directed to management of patient information for monetary value, which is a certain method of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (data source generator, processor, etc.) do not add significantly more; the additional elements retrieve, evaluate, and transmit information.
The limitation of receiving information from a third party system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the 
The limitation of clustering, as drafted, is a process that, under its broadest reasonable interpretation, utilizes generic computer components.  “Clustering” in the context of this claim encompasses using generic computer components gathering data (i.e. insignificant extra-solution activity).  
The limitations of de-identifying, encrypting, uploading, parsing, evaluating, and generating steps, as drafted, is a process that, utlizes generic computer components.  The steps in the context of the claim encompasses using generic computing components to gather and manipulate data.  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-4 and 13-14, reciting unique user ID-secure link token pair; such as claims 8 and 18, reciting push notifications).  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a processor to carry out the steps.  The device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, analyzing, and transmitting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does 
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of receiving and transmitting amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 54-58, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving and clustering amount to mere data gathering, recitation of synthesizing information amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a processor, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the 
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
Limiting the abstract idea data related to monetizing of patient health information, because limiting application of the abstract idea to health information is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples that courts have identified as insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention utilizes a data storage to obtain patient information, which are then utilized to calculate a monetary value of the information;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations (e.g. see MPEP 2106.05(f)); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
and/or;
generic computer structure (i.e. paragraph 28-30 of the Specification discloses that the current invention embodiments may include a plurality of different types 
 Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient information, and transmits the data to a processing device over a network, for example the Internet;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient data in a database and/or electronic memory, and retrieving the data from storage in order to determine the monetary value of the information;
The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
 an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation. 
Therefore, whether taken individually or as an ordered combination, claims 1-8, 10-18, and 20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arianpour et al. (WO 2018/187723).
As per claim 1, Arianpour teaches a system for generating a comprehensive individualized electronic health information monetization platform, comprising:
-a data storage containing user identification information, user electronic health information, user financial information, and one or more user acquisition preferences (Arianpour: para. 41; A database of profiles are maintained, wherein each profile comprises personal information, fitness data, genetic data, and medical data.); 
-a data source generator that:
	-takes as inputs user electronic health information from third party electronic health information systems (Arianpour: para. 42; para. 70-71; A user is able to import fitness data, genetic data, and medical data.);
	-clusters the received user identification information, user electronic health information, user financial information, and one or more user acquisition preferences (Arianpour: para. 48; Each profile associates personal information, fitness data, genetic data, and medical data.)
(Arianpour: para. 50; The profiles are indexed to facilitate data searching of individuals.);
	-de-identifies the synthesized data (Arianpour: para. 50; The data is encrypted and anonymized to increase privacy and security.); and
	-encrypts the de-identified synthesized data for transmission (Arianpour: para. 50); and 
-an electronic health information transaction processor that:
		-uploads the de-identified synthesized data from the data source generator (Arianpour: para. 83); 
		-generates an associated schema for the de-identified synthesized data (Arianpour: para. 84);
-parses the de-identified synthesized data to build a search index (Arianpour: para. 83); 
-evaluates the data to generate a data acquisition trending model (Arianpour: para. 83-84; para. 106); 
-generates a comprehensive individualized electronic health information monetization platform utilizing the data acquisition trending model that determines and recommends data samples that are compatible (Arianpour: para. 83-84); and
-transmits via a communication interface, a push notification to a user device, wherein the push notification includes a data acquisition request received from transaction server (Arianpour: para. 85);
dynamically stores the generated data acquisition trending model based on the associated schema (Arianpour: para. 41; para. 85); and
-wherein upon receipt of acceptance of the data acquisition request by the user device, the electronic health information transaction processor processes an associated transaction (Arianpour: para. 94).
As per claim 2, the system of claim 1 is as described.  Arianpour further teaches further comprising an authentication processor connected to the electronic health information transaction processor that receives user data and user input associated with an authentication request, sent from the user device via the communication interface, to authenticate the user, wherein upon authentication of the user based on evaluation of the user data and user input, the system transmits a secure link to the user device that provides access to the comprehensive individualized electronic health information monetization platform (Arianpour: para. 79).
As per claim 3, the system of claim 2 is as described.  Arianpour further teaches wherein the authentication processor confirms the location of the user device over a wireless connection by evaluating a unique user ID - secure link token pair (Arianpour: para. 79).
As per claim 4, the system of claim 2 is as described.  Arianpour further teaches wherein the authentication processor confirms the authenticity of the data source of the user electronic health information from third party electronic health information systems by evaluating a unique user ID - secure link token pair (Arianpour: para. 79).
As per claim 5, the system of claim 1 is as described.  Arianpour further teaches wherein the electronic health information transaction processor receives recommended data acquisition requests and automatically updates the comprehensive individualized electronic health (Arianpour: para. 84).
As per claim 6, the system of claim 1 is as described.  Arianpour further teaches wherein the electronic health information transaction processor establishes a secure communication interface with a third party system configured to share a secure link that provides access to the comprehensive individualized electronic health information monetization platform (Arianpour: para. 85).
As per claim 7, the system of claim 1 is as described.  Arianpour further teaches wherein the electronic health information transaction processor utilizes the data acquisition trending model to generate a user’s data net worth based on a system generated data density score associated with the user’s electronic health information (Arianpour: para. 83).
As per claim 8, the system of claim 1 is as described.  Arianpour further teaches wherein the electronic health information transaction processor transmits via a communication interface, a push notification to the user device, wherein the push notification includes a secure link to input additional user to increases the user’s generated data net worth (Arianpour: para. 79).
As per claim 10, the system of claim 1 is as described.  Arianpour further teaches wherein the electronic health information application processor links the de-identified synthesized data with the user’s account via a unique identifier (Arianpour: para. 50).
Claims 11-18 and 20 recite substantially similar limitations as those already addressed in claims 1-8 and 10, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-8, 10-18, and 20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.

Applicant argues that the claims are directed to a unique system that must be utilized to facilitate a specific processing of real time and dynamic data acquisition synthesis across multiple disparate systems to achieve a less resource intensive updating of data structures.  The present specification fails to show how processing information in real-time achieves less resource intensive updating of data structures.  Applicant provides subjective opinion rather than objective evidence regarding the improvement touted.  Examiner states that the claimed invention uses the computer to perform a generic computing capability of processing information.
Applicant argues that the unique system configuration utilizes specific artificial intelligence and machine learning technologies that minimize system resources.  Examiner states that para. 33 and 81 of the specification do not provide objective evidence regarding how the utilization of artificial intelligence and machine learning technology minimize system resources.  Applicant has provided a subjective opinion regarding the technical improvement.  
Intellectual Ventures ILLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”).
Applicant's arguments filed for claims 1-8, 10-18, and 20 under 35 U.S.C. 102 have been fully considered but they are not persuasive. 
Applicant argues that Arianpour does not disclose “dynamically storing the generated data acquisition trending model based on the associated schema.”  Examiner disagrees.  Arianpour teaches a database of individual profiles, which is periodically revised as the data is updated.  Examiner states that Arianpour teaches dynamically storing the profiles, specifically the generated value of the profile determined by algorithms (i.e. trending model).  Furthermore, 
Applicant argues that Arianpour does not teach processing an associated transaction.  Examiner disagrees.  Arianpour teaches in para. 94 remitting licensing fee to obtain access to the health data; therefore, teaching the claimed limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626